08/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0220



                                 No. DA 20-0220


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

PAUL RUSSELL SMITH,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including September 18, 2022, within which to prepare, serve, and file its

response brief.




RB                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 12 2022